Contact Chris Grandis FOR RELEASE Media Relations Director Moved on Business Wire Corporate February 10, 2010 703.641.2316 cgrandis@csc.com Bryan Brady Vice President, Investor Relations Corporate 703.641.3000 investorrelations@csc.com CSC REPORTS THIRD QUARTER RESULTS Significant Increases in Profitability and New Business Awards FALLS CHURCH, Va., Feb. 10 – CSC (NYSE: CSC) today reported third quarter fiscal 2010 revenue of $4.0 billion and fully diluted earnings per share (EPS) of $1.36 compared to third quarter fiscal 2009 revenue of $4.0 billion and EPS of $1.06, a 28% EPS increase over last year. Highlights include: · New business awards of $6.8 billion for the quarter and $14.9 billion through three quarters, an increase of 17% over the previous year; · Pre-tax margin of 7.36%, representing a 71 basis point improvement from the previous year; · Operating margin of 9.54%, a 15 basis point improvement from the previous year; · Operating cash flow of $131 million, $407 million through three quarters; · Year-to-date Free Cash Flow of -$140 million, nearly $200 million better than internal plan. Commenting on the results, CSC Chairman and Chief Executive Officer, Michael Laphen said, “Despite the sluggish pace of the worldwide economic recovery, our revenue held firm both sequentially and year-over-year as our margin rates and earnings continue to improve.I was particularly pleased with our new business awards of $6.8 billion, significantly above last quarter and last year.On a year-to-date basis, we are $2.2 billion ahead of last year and well positioned to meet our guidance expectations of $17-$18 billion in new business awards.” New
